Citation Nr: 1715059	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-54 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952. 

This appeal is before the Board of Veterans' Appeals (Board) from a 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the Veteran's representative avers in a March 2017 appellant brief that the Veteran had "open" service connection claims for his back with sciatica and possibly the right knee.  As there is no indication the Veteran has ever claimed service connection for either a back disability or a right knee disability, the Board REFERS such issues to the RO to further develop whether the Veteran wishes to file a claim for those disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his service-connected bilateral hearing is worse than what is reflected by his currently assigned rating.  Specifically, he avers in his November 2016 substantive appeal that his hearing is getting worse and his representative states in a March 2017 appellant brief that the Veteran's hearing loss has worsened since 2014.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA examination in May 2014 and claims his hearing loss has gotten worse since that time, he should be afforded a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outpatient records from the Broward County VA from 2016 to the present.

2. Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  

3. After completing the above, and any other development deemed necessary, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

